Orders affirmed, with ten dollars costs and disbursements, on the ground that no case was presented for the granting of an extra allowance, without passing upon the question of the power of the court under the statute.* Present — Ingraham, P. J., McLaughlin, Laughlin, Scott and Dowling, JJ.; Dowling, J., dissented.

 See Greater N. Y. Charter (Laws of 1897, chap. 878; Laws of 1901, chap. 466), § 998, as amd. by Laws of 1903, chap. 536; Laws of 1904, chap. 736, and Laws of 1906, chap. 658, §§ 83, 33.— [Rep.